DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2021 and 27 January 2022 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1 lines 20-21 “a folding step of folding the continuous wires respectively formed with the inclined parts, at portions of the inclined parts,” renders claim indefinite because it is unclear how the recited “continuous wires respectively formed with the inclined parts”. The limitation in claim 1, lines 1-2 “[A], method of manufacturing a wave winding coil formed from continuous wires,” and claim 6, line 3 “a wave winding coil formed from continuous wires” deemed to read as a wave winding coil that has been formed from continuous wires. However, claim 1, line 20 recites “folding the continuous wires respectively formed with the inclined parts”, which is confusing. Therefore, claim 1 is indefinite. The claim has been evaluated as a folding step of folding the continuous wire while forming the inclined parts. 

The same ambiguity exists in claim 2 lines 3-4, “the continuous wires are each formed from at least two unit wire materials”. Would the wave winding coil is formed from at least two unit wire materials?

Claim 4 recites the limitation “a plurality of layers corresponding to a plurality of turns on the stator core are configured,” in line 5 is confusing. Fig. 1 and para. [0059] states the stator core 20, constituting a coil having a total of eight layers T (eight turns) of 1T to 8T on the stator core 20. If so, how does the recited plurality of layers (turns) correspond to plurality of turns? Further, what is “a plurality of turns on the stator core”? Would this be a plurality of layers corresponding to a plurality of turns on the stator coil?

Claims 2-5 depend on claim 1. Therefore, claims 1-5 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20170033619) in view of Tokizawa (US 20100077599).
Regarding claims 1 and 6, Tamura teaches, 
[AltContent: arrow][AltContent: textbox (U-shaped parts)][AltContent: textbox (inclined part)][AltContent: arrow][AltContent: textbox (straight parts)][AltContent: arrow][AltContent: arrow][AltContent: textbox (apex)][AltContent: arrow]
    PNG
    media_image1.png
    713
    458
    media_image1.png
    Greyscale

Modified Figs. 4 and 4 Tamura. 
 	A method of manufacturing a wave winding coil (a three-phase stator coil 40 comprised of a U-phase winding 41U, a V-phase winding 41V and a W-phase winding 41W that are distributedly wave-wound on the stator core 30, para. [0038]) formed from wires, the wave winding coil having a plurality or slot disposition parts configured to be disposed in slots of a stator core and turning parts each coupling the slot disposition parts adjacent to each other,
the wires respectively having U-shaped parts (see Fig. 4 above) each formed into a U-shape and pairs of straight parts (51A and 51B, Fig. 4) extending from the U-shaped parts, the method comprising: 
a transposition shape forming step of forming transposition shapes (see Figs. 4 and 5 and para. [0049]) in each of which, among at least the two continuous wires belonging to an identical phase (see Fig. 4 above, for each of the slots 31, all the in-slot portions 51C received in the slot 31 are of the same phase, para. [0120]), the U-shaped part of one of the continuous wires is disposed inside the U- shaped part of another one of the continuous wires (Figs. 4 and 5); 
an inclined part (a pair of oblique parts 55A, Fig. 4) forming step of causing the pairs of straight parts of the continuous wires respectively formed with the transposition shapes to be offset in a direction that intersects extending directions of the pairs of straight parts and that is orthogonal to thickness directions of the U-shaped parts to form inclined parts on the continuous wires (a pair of oblique parts 55A that are respectively formed on opposite circumferential sides of the apex part 53A so as to extend obliquely with respect to the first axial end face 30a of the stator core 30 at a first predetermined oblique angle α1, para. [0054]); and 
a folding step (the bending direction of the crank-shaped parts 54A formed in the apex parts 53A of the turn portions 52A, para. [0058]) of folding the continuous wires respectively formed with the inclined parts, at portions of the inclined parts, the portions corresponding to apex parts of the turning parts, to form the turning parts and the slot disposition parts.
	Tamura does not teach the coil is formed from continuous wires or the inclined part forming step and the folding step being alternately performed. 
However, Tokizawa teaches a rotary electric machine wave winding in which the stator winding assembly 5 in Fig. 2 is manufactured by the continuous wire type winding manufacturing method, see Fig. 10 and para. [0079]. 
Tokizawa teaches in para. [0132] a second step, the bent angle shall be defined between the inclined part and the slot conductor and in [0162] “the fifth press bending step is the same as the first press bending step. The sixth press bending step is the same as the second press bending step. As the winding step for a certain number of winding necessary for the stator winding is completed by repeating the above-mentioned step”, in which a person of ordinary skill in the art would have thought that winding a wave winding coil by alternatively performing an inclined part forming step and a folding step using continuous wires would enable the fabrication of a multi-phase stator winding.  
Therefore, in view of the teachings of Tokizawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wave winding coil of Tamura by replacing it with a continuous coil and alternatively performing an inclined part forming step and a folding step using continuous wires would enable an effective manufacturing of a multi-phase wave winding stator coil.  

Regarding claims 2-3 and 7, Tamura further teaches, 
[Claim 2] The method of manufacturing the wave winding coil, according to claim 1, wherein 
the continuous wires are each formed from at least two unit wire materials (see Fig. 4) that are present in the direction that intersects the extending directions of the pairs of straight parts and that is orthogonal to the thickness directions (each of the outer apex parts 53A, the crank-shaped part 54A formed in the outer apex part 53A is bent from a right end portion of the outer apex part 53A radially outward (i.e., in a direction into the paper plane of FIG. 8), para. [0050]) of the U-shaped parts, and, 
in the transposition shape forming step, the transposition shapes are formed such that in each transposition shape, the U-shaped part of one of the unit wire materials of the continuous wires is disposed inside the U-shaped part of another one of the unit wire materials (see Fig. 4).

[Claim 3]. 	The method of manufacturing the wave winding coil, according to claim 1, wherein 
the plurality of transposition shapes are disposed in a stacked manner (see Fig. 4) to dispose each of the pairs of straight parts of the continuous wires in an identical one of the slots, and 
the inclined part forming step and the folding step are alternately performed on the plurality of transposition shapes (see para. [00132] and [0162]).

[Claim 7]. 	The stator for the rotating electrical machine, according to claim 6, wherein the transposition shape is disposed on a turning part on an outermost side or an innermost side in a diameter direction of the stator core (see crank-shaped part 54A, Fig. 4).


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 4 would be allowable for disclosing a manufacturing method of a wave winding coil formed from continuous wires in which, when the wave winding coil is attached in a winding manner onto the stator core, a plurality of layers corresponding to a plurality of turns and in the folding step, a folding direction of the inclined parts is reversed at layer switching parts where the layers each switch in a diameter direction of the stator core.
 
Though prior art of record Tamura teaches in Fig. 5, turn portions 52B of the small electric conductor segments 50B have a smaller length than the turn portions 52A of the large electric conductor segments 50A, Tamura does not teach a continuous wire or a plurality of layers corresponding to a plurality of turns or a folding direction of the inclined parts is reversed at layer switching in a diameter direction of the stator core. 
Prior art of record Tokizawa fails to teach a transposition shape forming step or a U-shaped part of the continuous wires is disposed inside the U-shaped part of another one of the continuous wires.  
Claim 5 depends on claim 4. Therefore, claims 4-5 would be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Micucci (WO 2019130232) teaches a method making a continuous bar winding for an electric machine, having bar portions received in the slots and a plurality of connecting portions projecting beyond the first and second open end faces, each of the connecting portions joining a pair of bar portions received in the slots. 
Prior art of record Brennvall (US 20160049841) teaches a 3 phased wave winding coil made from coil elements form a completely flat coil by making cuts in the thread so the coil elements fit together in a jigsaw.
Prior art of record Azusawa (US 20150091408) teaches a stator for a rotary electric machine, a U-shaped first and second divided conductors disposed at slots, wherein the pitch of a pair of straight parts of the first divided conductor is larger than that of a pair of straight parts of the second divided conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729